PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES




Application Number: 	15/454,456

Filing Date:	 		March 9, 2017

Appellant(s): 		Mattingly et al.






__________________
Adam Banes
Reg. No. 60,177
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 April 2021 appealing from the Office action mailed 17 September 2020.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated September 17, 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”

New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Arguments

I. Rejections under 35 U.S.C. § 101 

The following are argued by Appellant:

1.1.  Appellant argues that the claimed invention is not directed to an abstract idea (not an “abstraction” as argued) but is directed to computer system implemented technology – e.g., a system and method that follows a detailed communication protocol and system architecture that is implemented on computers. 

Examiner respectfully disagrees. 

The claims are directed to the abstract idea of facilitating a commercial transaction — “a fundamental economic practice long prevalent in commerce and are merely an application for message communications that adhere to practices commonly used in the banking industry for such transmissions. Examiner points to the step 2A analysis which identifies the managing payment transaction as a method of organizing human activity and a fundamental economic process used in the electronic payment transactions between bank accounts and third parties.



Facilitating settlement of a payment transaction between bank accounts (e.g., following rules or instructions, commercial interaction) falls within the certain methods of organizing human activity grouping of abstract ideas, grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device – nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

Moreover, Appellant’s argument that the inventive concept is directed to something else – e.g., a system and method that follows a detailed communication protocol and system architecture that is implemented on computers, doesn’t do anything to support the statement made other than an argument that the invention as a whole is novel. However, a patent claim is not eligible under § 101 merely because it recites novel subject matter. 

Examiner thus asserts that Appellant’s argument is unpersuasive.

1.2.  Appellant argues that the claims improve the functioning of transaction computer networks. 

Examiner respectfully disagrees. 

In this instance, the elements do no more than implement the abstract idea on a generic computer (at a high level of generality) or as insignificant extra-solution activity – e.g., receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)(using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1093, 1096 (Fed. Cir. 2014)(computer receives and sends information over a network; determining an estimated outcome and setting a price as in OIP Techs.

Using a computer to facilitate the transmission of aggregated messages in an automated manner, is among the basic functions of a computer. Each step does no more than require a generic computer to perform generic computer functions. Considered as an ordered combination, the computer components add nothing that is not already present when the steps are considered separately, and thus simply recite the concept of merely receiving (collecting, recording) and transmitting (communicating) and updating data and/or information in an organized and/or automated manner as performed by a generic computer. The claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. As such, the claim does not amount to significantly more than the recited abstract idea. Thus, the claim is not patent eligible. 

Additionally,  the claimed invention does not improve the use of computers as a tool by reciting a new way for computers to conduct format conversion. Nor do the claims provide any guidance as to how this purported function is achieved. Thus, the invention does not claim a patent-eligible technological solution to a technological problem.

Appellant’s argument is therefore unpersuasive.

1.3.  Appellant argues that the claims are an improvement of technology – e.g., improves the technological problem of heavy use of computing and processing power of computer network 

Examiner respectfully disagrees. 

Choosing to aggregate to transactions together into a single transaction is akin to merely using business rules and/or user preferences in order to effect a certain process and is not by itself an inventive concept.

Moreover, claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not provide a sufficient inventive concept, nor does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).

There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims.

Appellant’s argument is therefore unpersuasive.

1.4.  Appellant argues that the claims integrate the abstract idea into a practical application. 

Examiner respectfully disagrees.  

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional element – using a computer device to perform the step(s) comprising: “ . . . receiving, by a receiving device of a processing system, a plurality of first transaction messages related to a plurality of payment transactions, wherein each first transaction message is formatted pursuant to a ISO 8583 standard and includes at least a plurality of corresponding data elements . . . determining, by a determination module of the processing system, a subset of primary account numbers, from the plurality of primary account numbers., that are associated with a common bank identification number; . . . generating, by a generation module of the processing system, a second transaction message related to a subset of the plurality of payment transactions corresponding to the subset of primary account numbers, . . . wherein the second transaction message is formatted pursuant to a ISO 20022 standard and includes at least a plurality of data elements including a first data element configured to store a payment amount, the payment amount being an aggregation of a subset, of the plurality of different transaction amounts, corresponding to the subset of primary account numbers, . . . wherein the generating the second transaction message includes converting one of the plurality of first transaction messages to the second transaction message based on correspondences between the ISO 8583 standard and the ISO 20022 standard; . . . electronically transmitting, by a transmitting device of the processing system, the second transaction message to a first financial institution associated with the common bank identification number and a plurality of transaction accounts related to the subset of primary account numbers; . . . determining, by the determination module of the processing system, receipt of a currency amount equivalent to the payment amount from the first financial institution; . . . generating, by the generation module of the processing system, a third transaction message related to the payment transaction, wherein the third transaction message is formatted pursuant to the ISO 20022 standard and includes at least a plurality of data elements including a first data element configured to store a settlement amount and a second data element configured to store one of the plurality of recipient account numbers, the settlement amount being based on at least one of the subset of different transaction amounts; . . . electronically transmitting, by the transmitting 

Examiner thus asserts that Appellant’s argument is unpersuasive.

1.5.  Appellant argues that the claims amounts to significantly more because the claims apply the abstract idea with, or by use of, a particular machine – e.g., a processing system that implements the conversion of particular messages pursuant to different standards (ISO 8583 standard and the ISO 20022 standard).

Examiner respectfully disagrees.  

Appellant attempts to distinguish the claims on the basis of its added requirement that the computer is able to convert data being transmitted into a standard format which may then be provided to the claimed participant entities. 

However, in this instance, the computer recited is merely being used as a tool to accommodate the newly captured data with regard to third party transactions. The elements and/or computer-related 

Much like the “data storage unit” and “computer, coupled to said storage unit” in the claims of Alice (U.S. Patent 7,149,720, claim 1), “the claims here [fail to] do more than simply instruct the practitioner to implement the abstract idea[…] on a generic computer.” Alice, 573 U.S. at 225. 

Examiner thus asserts that Appellant’s argument is unpersuasive.

1.6.  Appellant argues that the claims are analogous to claim 1 of Example 42 set forth in the 2019 Patent Eligibility Guidelines. 

Examiner respectfully disagrees as the rejected claims do not adhere to the same fact pattern seen in the Example 42 case. 

Example 42 is directed towards a method for transmission of notifications when medical records are updated whereby a patient’s medical records in separate locations may be timely or readily-shared and consolidated despite formatting discrepancies. Applicant’s invention accomplishes this through a network-based patient management method that collects, converts and consolidates patient information from various physicians and health-care providers into a standardized format, stores it in network-based storage devices, and generates messages notifying health care providers or patients whenever that information is updated. The method provides a graphical user interface (GUI) by a content server, which is hardware or a combination of both hardware and software. A user, such as a health care provider or patient, is given remote access through the GUI to view or update information about a patient’s medical condition using the user’s own local device (e.g., a personal computer or wireless handheld device). When a user wants to update the records, the user can input the update in any format used by the user’s local device. Whenever the patient information is updated, it will first be 

In the instant application, Applicant is merely claiming the aggregating transactions together for transmission as a package while utilizing a standardized format as a practical application feature, which is akin to adding insignificant extra-solution activity to the judicial exception (MPEP 2016.05(g)), monopolizing transaction messages formatted pursuant to a standard – e.g., such that the claims are more than a drafting effort designed to monopolize the exception (MPEP 2016.05(h)), whereas, in Example 42, the decision considers more than the mere conversion of messages into a standardized format, and additionally includes the collection, conversion, consolidation, updating, storage, and transmission of diverse and/or non-standardized information aggregated from a plurality of sources and provided for immediate access to a plurality of users in real time. 

Moreover, there is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful 

The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible. 

Examiner thus asserts that Appellant’s argument is unpersuasive.



Respectfully submitted,

/Clifford Madamba/
Primary Examiner, Group Art Unit 3692


Conferees:


/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                   

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.